Name: Commission Regulation (EEC) No 1716/88 of 17 June 1988 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6. 88 Official Journal of the European Communities No L 152/45 COMMISSION REGULATION (EEC) No 1716/88 of 17 June 1988 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia 31 035 tonnes, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4186/87 of 21 December 1987 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (1988) (2), and in particular Article 1 , Whereas the abovementioned Protocol 1 and Article 15 of the Cooperation Agreement provide that the products listed in Article 1 are imported exempt of customs duty into the Community, subject to the annual ceiling of HAS ADOPTED THIS REGULATION : Article 1 From 21 June to 31 December 1988, the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products originating in Yugoslavia : Order No CN code Description of goods 3102 Mineral or chemical fertilizers, nitrogenous 3102 10  Urea, whether or not in aqueous solution :   Other : 01.0020 3102 10 91    In aqueous solution 3102 10 99    Other  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate : \ 3102 21 00   Ammonium sulphate \ 3102 29   Other : \ 3102 29 10    Ammonium sulphate-nitrate ! 3102 29 90    Other 3102 30  Ammonium nitrate, whether or not in aqueous solution : \ 3102 30 10   In aqueous solution 3102 30 90   Other 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances : 3102 40 10   With a nitrogen content not exceeding 28 % by weight 3102 40 90   With a nitrogen content exceeding 28 % by weight \ 3102 50  Sodium nitrate : 3102 50 90   Other 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium ­ nitrate 3102 70 00  Calcium cyanamide l 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous orammoniacal solution 3102 90 00  Other, including mixtures not specified in the foregoing subheadings (') OJ No L 41 , 14. 2. 1983, p. 2. (2) OJ No L 400, 31 . 12. 1987, p . 6. No L 152/46 Official Journal of the European Communities 18 . 6 . 88 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 June 1988 . For the Commission COCKFIELD Vice-President